DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27 and 82, there is no antecedent basis for the term “the temporary protective layer”.
Regarding claim 82, there is no antecedent basis for the term “the encapsulated absorbent film structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 25, 33, 43, 45, 48, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 as further evidenced by Magee.
Regarding claims 1 and 2, Leung discloses an adsorbent material disposed on a film which adsorbent material has a Langmuir surface area of at least 700 m2/g (paragraph [0141]) with an average pore diameter of the adsorbent material of between about 0.3 nm and about 10 nm (paragraph [0171]).  
Leung discloses that the film would be used to remove ethylene (ethene) from food in a closed compartment such as packaging (paragraph [0003]) during the storage or transport of foods (paragraph [0008]) making it an obvious matter of choice and/or design to the ordinarily skilled artisan to have a food storage container comprise the film with an adsorbent material disposed thereon.
In the event that Leung could be construed as not disclosing the film being associated with a food storage container Adam discloses that it was conventional and well established in the art to place adsorbent materials (zeolite) (‘124, paragraph [0012]) in food storage containers (‘124, paragraph [0027]) to adsorb ethene gas to prevent 
Further regarding claim 1 Leung in view of Adam discloses the absorbent material would comprise an absorbent film (‘124, paragraph [0027]) comprising a metal organic framework (BASOLITE® C300) (‘066, example 5) and a zeolite (‘124, paragraph [0012]).  Regarding a ratio of the mass of the MOF with respect to the total mass of the adsorbent material being greater than 0.5, since both MOFs and zeolites are known to be absorbent to ethylene it is seen that the particular amount of both one would choose to use, in terms of a ratio, would be based on the amount of ethylene and/or other deleterious gases one would want to absorb.  It is known for example that an MOF in the form of BASOLITE® C300 has a much greater ethylene uptake than zeolite 13X (‘066, example 5) and it is also known, as further evidenced by Kuznicki (‘069, paragraph [0005]), that zeolite 13X exhibits an uptake preference for CO2
The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of the ratio of a combination of absorbent materials.
Claim 1 now further recites the adsorbent material comprises a first adsorbent composition and a second adsorbent composition, wherein the first adsorbent composition comprises a first plurality of MOF particles comprising aluminum and fumaric acid, wherein the second adsorbent composition comprises a second plurality of MOF particles comprising zeolite particles including aluminum oxide and silicon oxide.
With respect to the adsorbent, Leung in view of Adam as further evidenced by Kuznicki recite that there would be “at least one” and further discloses (‘124, paragraph [0042]) that the phrase “at least one” with respect to the prior art would readily be understood by the ordinarily skilled artisan as not limiting the adsorbent material to the use of only one said adsorbent composition but to the use of at least three compositions (A, B, and C together) making it obvious that the use of two or more adsorbent compositions would have been an obvious matter of choice and/or design which the ordinarily skilled artisan would have conventionally and routinely optimized.  It is therefore seen that Leung in view of Adam as further evidenced by Kuznicki disclose there would be a first adsorbent composition comprising a first plurality of MOF particles comprising aluminum and fumaric acid (‘066, paragraph [0176]) and a second adsorbent composition comprising a second plurality of MOF particles comprising zeolite particles (‘124, [0012] – [0013]) which Leung in view of Adam as further evidenced by Kuznicki disclose as zeolite 13x (‘066, example 5).  Magee provides 
Regarding claim 13, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses the adsorbent material would be an MOF and zeolite, that the absorbent material would have a Langmuir surface area of at least 700 M2/g and that the ethylene adsorption capacity (ethylene uptake) of zeolite at 760 mmHG (1 bar) and between 0º C to 40º C (at room temperature) would be 8 wt. % (‘066, paragraph [0193]), i.e. 80 mg of ethylene.  When converted to volume 80 mg of ethylene has a volume of 63 cm3/g which is at least about 50 cm3/g which is to say it appears that applicant is attempting to claim the normal adsorptive properties of zeolite.  Further, since Leung in view of Adam as further evidenced by Kuznicki and Magee is disclosing the same adsorbent material with the same properties as disclosed and claimed by the applicant it would be expected that the adsorbent material of Leung in view of Adam as further evidenced by Kuznicki and Magee would have an H2O adsorption capacity of at least about 15% of a total weight of the adsorbent material when a relative humidity within the food storage container would be at least about 75%.
Regarding claim 25, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses it was common and well established to contain food in a sealed produce package (the food is present in a closed compartment) (‘066, paragraph [0003]) and that the produce package would be from the group consisting of polyester (‘066, paragraph [0014]).
Regarding claim 33, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses the food storage container would contain produce (fruits) (‘124, paragraph [0006]).
Regarding claim 43, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses the MOF would comprise Al (‘066, paragraph [0146]).
Regarding claim 45, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses the MOF would comprise a phenyl moiety (‘066, paragraph [0156]).
Regarding claim 48, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses that zeolite 13X could have the form Mx/n[(AlO2)x(SiO2)y].mH2O where x, y, m, and n are integers greater than 0 and M would be Na (Magee, Table I, page 6).
Claim 74, is rejected over Leung in view of Adam as further evidenced by Kuznicki and Magee for the same reasons given above in the rejection of claim 1.  As set forth in the rejections above Leung in view of Adam as further evidenced by Kuznicki and Magee have disclosed there would be a food storage container, a film disposed on an interior surface of the food storage container, and an adsorbent material comprising a composite of a MOF and a zeolite disposed on the film.  Leung in view of Adam as further evidenced by Kuznicki and Magee also disclose that produce would be disposed in said food storage container which produce would release C2H4.  Since Leung in view of Adam as further evidenced by Kuznicki and Magee have disclosed the invention as claimed it would be expected that produce disposed within said food storage container would maintain a concentration of C2H4 
Further regarding claim 74 Leung in view of Adam as further evidenced by Kuznicki and Magee discloses the absorbent material would comprise a metal organic framework in the form a film (‘124, paragraph [0027]) and a zeolite (‘124, paragraph [0012]).  Regarding a ratio of the mass of the MOF with respect to the total mass of the adsorbent material being greater than 0.5, claim 74 is further rejected for the same reasons given above in the rejection of claim 1.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 as further evidenced by Magee as further evidenced by Sigma.
Regarding claim 49, Leung in view of Adam as further evidenced by Kuznicki and Magee discloses the use of zeolite 13X.  Sigma provides further evidence that zeolite 13X could have a framework structure comprising YO2 and X2O3, wherein: Y is a tetravalent element, X is a trivalent element, Y would be Si, and X would be Al.
Claims 27, 82, 84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 as further evidenced by Magee in view of Cullen US 5,667,863 in view of Becraft US 2004/0058107 as further evidenced by Mokewena.
Regarding claims 27 and 86, claim 86 differs from Leung in view of Adam as further evidenced by Kuznicki and Magee in the film having a temporary protective layer that covers and at least partially encapsulates the adsorbent material.
Cullen discloses a food storage container (col. 2, ln 60 continuing on to page 3) and that it was old, conventional, and well established in the art to dispose a protective layer (top sheet 15) on a film that has an adsorbent material disposed thereon and that at least partially encapsulates said adsorbent material (col 3, ln 12 - 46, fig. 4, and 12).  Cullen is disposing an adsorbent material on a film and then further disposing a protective layer that covers and at least partially encapsulates the adsorbent material for the art recognized as well as applicant’s intended function which is to enclose and protect the adsorbent material disposed on the film as well as to allow easy placement of the adsorbent material into food storage containers.  To therefore modify Leung in view of Adam as further evidenced by Kuznicki and dispose a protective layer on a film that has an adsorbent material disposed thereon as taught by Cullen would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 86 further recites that the temporary protective layer that covers and at least partially encapsulates the adsorbent material comprises a hydrophilic polymer.
Becraft discloses it was well established and common to have a food storage container which would comprise an adsorbent material (14, oxygen scavenger) on a film (fig. 2) with a protective layer which layer comprises EVOH, a known hydrophilic polymer (16) (paragraph [0053] – [0056]).  EVOH is known to be an oxygen barrier, which is to say that EVOH would be acting as a protective layer to initially prevent the adsorbent material from adsorbing oxygen.  As further evidenced by Mokewena though it is a well-known property of EVOH that when exposed to an increase in humidity, such as would be provided by a respiring produce contained in a storage container, the oxygen barrier properties of EVOH are reduced and a sharp increase in oxygen 
Further regarding claim 27, the limitation “printed on the film” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Leung in view of Adam as further evidenced by Kuznicki further in view of Cullen in view of Becraft as further evidenced by Mokewena discloses the adsorbent material would be printed on said film (‘863, col. 2, paragraph 14 and col. 6, paragraph 1).  Claim 1 is further rejected for the same reasons given above in the rejection of claim 1.
Claims 82 and 84, are rejected over Leung in view of Adam as further evidenced by Kuznicki and Magee further in view of Cullen in view of Becraft as further evidenced by Mokewena for the same reasons given above in the rejections of claims 1, 2, and 86.  Further since Leung in view of Adam as further evidenced by Kuznicki and Magee .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. US 2012/0016066 in view of Adam et al. US 2013/0337124 as further evidenced by Kuznicki et al. US 2010/0228069 as further evidenced by Magee in view of Cullen US 5,667,863 in view of Becraft US 2004/0058107 as further evidenced by Mokewena in view of Yasutaka et al. US 2014/0224120.
Claim 32 differs from Leung in view of Adam as further evidenced by Kuznicki and Magee in the adsorbent material being disposed within a multi-layered film.  Yasutaka discloses that to dispose an adsorbent material between a multi-layered film (laminated) (paragraph [0098]) resulted in excellent adsorption performance with respect to various gases, such as ethylene, which is applicant’s reason for doing so as well.  To therefore modify Leung in view of Adam as further evidenced by Kuznicki and Magee and dispose the adsorbent material between a multi-layered film to improve adsorption performance with respect to various gases as taught by Yasutaka would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Response to Arguments
Applicant’s arguments with respect to claims 1, 74, and 82 have been fully and carefully considered but are moot because the new ground of rejection does not rely on 
In an effort to further prosecution it is noted that applicant appears to urge Leung separately when the rejections have been made over a combination of references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        06 March 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792